Order, Supreme Court, New York County (Emily Jane Goodman, J.), entered December 1, 2005, which, to the extent appealed from as limited by the briefs, denied defendant’s motion for summary judgment dismissing the complaint, and granted plaintiffs cross motion to strike the fifth affirmative defense, unanimously affirmed, with costs, for the reasons stated in 242-44 E. 77th St., LLC v Greater N.Y. Mut. Ins. Co. (31 AD3d 100, 105-106 [2006]). Concur—Buckley, EJ., Sullivan, Williams, Catterson and McGuire, JJ.